Citation Nr: 1204272	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left foot disability.  

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs
ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran requested a Board hearing, however, he withdrew that request in November 2011.

The June 2008 rating decision also denied service connection for tinnitus, but this benefit was subsequently granted by rating decision in January 2010; a 10 percent disability rating was assigned, effective April 11, 2008.  The Veteran has not disagreed with the assigned disability rating or the effective date.  Therefore, that matter has been resolved and is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  

The issue of entitlement to service connection for a bilateral ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for shoulder, low back, left knee, right knee, left foot, and right foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability that is related to service, or that manifested to a compensable degree within one year of service.

CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service; and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by way of a letter dated in May 2008.  The Veteran was notified of the evidence needed to substantiate his claim for service connection; namely, evidence of current disability; evidence of an injury or disease in service or an event in service causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the degree of disability assignable, and effective date of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records have been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination for his bilateral hearing loss in December 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report set forth detailed examination findings, the examination report is adequate to decide the claim of service connection.  Thus, the Board finds that additional examination or opinion is not necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. § 3.159(c) (4) (2011).  The December 2009 examination and opinion is thorough and supported by the record.  The examination and opinion is therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Criteria & Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of any competent evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran has claimed that he has experienced hearing loss brought on by exposure to machine gun fire, small arms fire, grenades, heavy equipment engine noises, and helicopter noises during service.  Examination and treatment records disclose that all inservice audiograms were negative for hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385.  

Audiometric testing dated in June 1989 for separation purposes showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
15
0
5
0
0

Audiometric testing dated in October 1990 showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
0
0
0
0
0

A Report of Medical History dated in October 1990 reflects that the Veteran checked the no box for hearing loss.  

The Veteran underwent a VA examination in December 2009.  He reported exposure to loud sounds in both ears.  He stated that he had difficulty hearing on the telephone at times.  He reported that his hearing created minimal problems in his life.  He stated that he had exposure in service to noise from small arms, tanks, and mortars, without the use of ear protection.  He reported occupational noise exposure as a police officer, with the use of ear protection.  Speech recognition testing showed scores of 96 percent for both ears.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
15
10
LEFT
5
10
5
15
10

The examiner noted that the Veteran's hearing sensitivity was within normal limits binaurally.  

Analysis of the record indicates that the record fails to identify that the Veteran has a hearing impairment of either ear meeting the criteria of 38 C.F.R. § 3.385 now or at any point during the pendency of his claim.  As noted above, the December 2009 VA examiner noted that the Veteran's hearing sensitivity was within normal limits binaurally.  The Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of diminished auditory acuity, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) and his account thereof is not incredible.  However, a prerequisite for entitlement to service connection, is a showing of current disability and the record fails to identify hearing loss of either of the Veteran's ears for VA purposes.  The Veteran lacks the required medical education and training, such as to render competent any opinion or statement of his to the effect that his hearing loss is such as to meet the requisites of § 3.385. 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Entitlement to service connection can also be granted if a disability is present at any point during the pendency of the claim or appeal, even if not at all times.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, however, there is no evidence of a hearing loss meeting the criteria for a disability under 38 C.F.R. § 3.385 at any point post service.  In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of hearing loss meeting the criteria of 38 C.F.R. § 3.385.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

A letter from Andrew Schroeder, Doctor of Chiropractic (DC), dated in March 2009, reflects that Dr. Schroeder has treated the Veteran since June 1997 for shoulder, low back, knee, and foot conditions.  The records of such treatment are not in the claims file and should be obtained.  See 38 C.F.R. § 3.159 (2011).

Service treatment records dated in 1985 reflect that the Veteran suffered a stress fracture of the right tibia.  Additionally, Dr. Schroeder stated that the Veteran reported carrying equipment and hiking for miles in full gear over adverse terrain during service.  Dr. Schroeder opined that these physical conditions could have been the cause of the Veteran's current shoulder, low back, knee, and foot conditions.  A VA examination is necessary to determine if the Veteran has any shoulder, low back, bilateral knee or bilateral foot disabilities, then an opinion (based on a review of the claims file) with regard to the shoulder, low back, bilateral knee and bilateral foot issues is necessary.  38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask that the Veteran complete releases for any medical records from Dr. Schroeder, and then should obtain those records from Dr. Schroeder.  If the attempt is unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current shoulder, low back, bilateral knee, and bilateral foot disabilities.  The claims file should be made available to the examiner in connection with the examination.  The examiner should first determine if the Veteran suffers from any shoulder, low back, bilateral knee, or bilateral foot disabilities.  If so, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such shoulder, low back, bilateral knee, or bilateral foot disabilities are causally related to the Veteran's active duty service, to include whether it is at least as likely as not that a right knee disability is causally related to the Veteran's 1985 stress fracture of the right tibia.  The examiner is requested to discuss the March 2009 findings of Dr. Schroeder.  For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record.

3.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  

4.  After undertaking the development above, readjudicate the Veteran's claims of service connection for shoulder, low back, bilateral knee, and bilateral foot disabilities.  If the benefits sought on appeal remain denied, provide a supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


